Exhibit 10.(ii)(26)



Executive Non-Disclosure and
Non-Solicitation of Employees Agreement

 

EXECUTIVE A

______________________________________________________________________________

In order for Sears, Roebuck and Co., including its subsidiaries (collectively
referred to as "Sears'' or the "Company"), to maintain a competitive edge, Sears
must protect its Confidential Information and the stability of its workforce.

Therefore, as a condition of employment with Sears, I agree as follows:

DEFINITIONS

1. "Sears Confidential Information" means trade secrets and non-public
information which Sears designates as being confidential or which, under the
circumstances surrounding disclosure, should be treated as confidential,
including, without limitation, any information received in confidence or
developed by Sears, its long and short term goals, vendor and supply agreements,
databases, methods, programs, techniques, business information, financial
information, marketing and business plans, proprietary software, personnel
information and files, client information, pricing, and other information
relating to the business of Sears that is not known generally to the public or
in the industry and is of value to Sears.

NON-DISCLOSURE OF CONFIDENTIAL INFORMATION

2. I will not, during the term of my employment with Sears or thereafter, except
as Sears may otherwise consent or direct in writing, reveal or disclose, sell,
use, lecture upon or publish any Sears Confidential Information until such time
as the information becomes publicly known through a source other than me.

3. I understand that if I possess any proprietary information of another person
or company as a result of prior employment or otherwise, Sears expects and
requires that I will honor any and all legal obligations that I have to that
person or company with respect to proprietary information, and I will refrain
from any unauthorized use or disclosure of such information.

RETURN OF SEARS PROPERTY



4. All documents and other tangible property which relate to the business of
Sears are the exclusive property of Sears, even if I authored or created them. I
agree to return all such documents and tangible property to Sears upon
termination of employment or at such earlier time as Sears may request me to do
so.

CONFLICT OF INTEREST

5. During my employment, neither I nor members of my immediate family will have
financial investments or other interests or relationships with the Company's
customers, suppliers or competitors which might impair my independence of
judgment on behalf of the Company. I also agree not to engage in any competitive
activity against the Company and will avoid any outside activity that could
adversely affect the independence and objectivity of my judgment, interfere with
the timely and effective performance of my duties and responsibilities to the
Company, discredit the Company or otherwise conflict with the Company's best
interests.

NON-SOLICITATION OF EMPLOYEES

6. During my employment with Sears and for one (1) year thereafter, I shall not,
directly or indirectly, solicit or encourage any person to leave her/his
employment with Sears or assist in any way with the hiring of any Sears employee
by any other business.

IRREPARABLE HARM

7. Irreparable harm would result from any breach by me of the provisions of this
Agreement, and monetary damages alone would not provide adequate relief for any
such breach. Accordingly, if I breach or threaten to breach this Agreement,
injunctive relief in favor of Sears is proper, without the necessity of Sears
posting a bond. Moreover, any award of injunctive relief shall not preclude
Sears from seeking or recovering any lawful compensatory damages which may have
resulted from a breach of this Agreement, including a forfeiture of any future
payments and a return of any payments already received by me.

SEVERABILITY

8. If any provision of this Agreement is held invalid by a court, the remaining
provisions will nonetheless be enforced according to their terms. Further, if
any provision is held to be overbroad, a court may modify that provision to the
extent necessary to make the provision enforceable according to applicable law
and enforce the provision as modified.

GOVERNING LAW

9. This Agreement shall be construed, interpreted and enforced in accordance
with the internal laws of the State of Illinois. I agree that the state and
federal courts located in the State of Illinois shall have exclusive
jurisdiction in any action, suit or proceeding based on or arising out of this
Agreement, and I submit to the personal jurisdiction of such courts, consent to
the service of process in connection with any action, suit or proceeding against
me, and waive any objections to jurisdiction, venue or service of process.

BURDEN AND BENEFIT

10. Sears may assign its rights under this Agreement to any successor in
interest, whether by merger, consolidation, sale of assets, or otherwise. This
Agreement shall be binding whether it is between Sears and me or between any
successor or assign of Sears and me.

NO EFFECT ON TERM OF EMPLOYMENT

11. Nothing in this Agreement prevents or limits my right to terminate my
employment at any time for any reason, and nothing in this Agreement prevents or
limits the Company from terminating my employment at any time for any reason. I
understand and agree that there exist no promises or guarantees of permanent
employment or employment for any specified term by the Company.

ENTIRE AGREEMENT

12. I understand that this Agreement contains the entire agreement and
understanding between Sears and me with respect to the provisions contained in
this Agreement, and that no representations, promises, agreements, or
understandings, written or oral, related thereto which are not contained in this
Agreement will be given any force or effect. No change or modification of this
Agreement will be valid or binding unless it is in writing and signed by the
party against whom the change or modification is sought to be enforced. I
further understand that even if Sears waives or fails to enforce any provision
of this Agreement in one instance, that will not constitute a waiver of any
other provisions of this Agreement at this time, or a waiver of that provision
at any other time.

EXECUTIVE A

SEARS, ROEBUCK AND CO.

_________________________________
Signature of Executive

_________________________________

_________________________________
Date

By:______________________________

________________________________
Address - Street

_________________________________
Title

_________________________________
Address - City, State, Zip Code

_________________________________
Date

 

 

 

EXECUTIVE SEVERANCE/NON-COMPETE AGREEMENT

In this Executive Severance/Non-Compete Agreement dated as of ________ __, 2001
(the "Agreement"), Sears, Roebuck and Co., including its subsidiaries
(collectively referred to as "Sears"), and

EXECUTIVE A ("Executive"), intending to be legally bound and for good and
valuable consideration, agree as follows:





Severance Pay

.



(a) Should Executive be involuntarily terminated from Sears for any reason other
than Cause (as defined below in Section 2(b)), death, total and permanent
disability, or voluntary retirement, and other than a Change in Control
Termination (as defined below in Section 2(b)), Sears agrees to pay severance,
subject to the provisions of Sections 8(e) and 12 herein, to Executive in an
amount equal to: (i) an annual bonus, based on actual results for the year in
which active employment ends, pro rata through the date active employment ends,
plus (ii) two (2) years of salary continuation, which will include annual base
salary plus annual bonus at target as determined for the year in which active
employment ends. Any such annual bonus amounts shall be paid at the same time as
the annual bonus for that year is paid to Sears executives generally. The
"annual bonus" consists of payments made under the Annual Incentive Compensation
Plan or any successor annual incentive program. A lump sum payment will be made
for any vacation benefits that accrued prior to the end of active employment. No
vacation will accrue after the date active employment ends. After the first year
of salary continuation, salary continuation payments and annual bonus payments
will be subject to mitigation by the amount of any compensation and benefits to
which Executive is entitled because of any employment, including
self-employment. All salary continuation payments, benefits and annual bonus
payments will terminate and forever lapse if Executive is employed by a "Sears
Competitor" as defined in Section 8(b) herein.

(b) During the salary continuation period, Executive will be placed on a leave
of absence status and be entitled to all benefits (other than as specified
above) for which Executive was eligible to participate prior to the end of
active employment, with the exception of Long-Term Disability, Flexible Spending
Accounts and financial planning. Executive and eligible dependents shall be
entitled to continue to participate in medical and dental plans to the same
extent and on the same cost-sharing basis as if Executive's employment with
Sears had continued during such period. However, in the event Executive becomes
employed by another employer and is covered by such employer's health benefits
plan or program, the medical and dental benefits provided by Sears hereunder
shall be secondary to such employer's health benefits plan or program in
accordance with the terms of Sears health benefit plans.

(c) Any stock options, stock appreciation rights, or restricted stock, except as
otherwise provided for herein, granted to Executive prior to the date active
employment ends, will continue to vest during the salary continuation period.
Executive shall have the right to exercise any outstanding and fully vested
stock option, stock appreciation right, or other exercisable equity-based award
in accordance with its respective grant letter. Any restricted stock grant that
has not yet vested by the end of the salary continuation period will be governed
by the terms of its respective grant letter.

(d) Any payment earned under the 1999-2001 cycle of the Long Term Incentive
Performance Plan will be calculated on a pro rata basis as of the date active
employment ends, not inclusive of the salary continuation period. Payment will
be made to Executive at the same time that other Sears executives receive any
such payout under the 1999-2001 cycle of the Long Term Incentive Performance
Plan.

(e) The Long Term Performance Incentive Program grant for the 2002-2004 period,
and any other subsequent multi-year performance based grant or award, will be
treated at termination of active employment in accordance with the provisions of
its respective program document or grant letter.

(f) At the beginning of the salary continuation period, Executive will be
immediately eligible for outplacement services at Sears expense. Sears and
Executive will mutually agree on which outplacement firm, among current vendors
used by Sears, will provide these services. Such services will be provided for
up to one (1) year from the beginning of the salary continuation period or until
employment is obtained, whichever occurs first.

Change in Control.

(a) Sears shall pay to Executive, and Executive shall be entitled to receive,
the Change in Control Severance Pay described in Section 3, if Executive's
employment is terminated under the circumstances described below (a "Change in
Control Termination"), provided, however, that notwithstanding the foregoing, a
termination by reason of death, disability or voluntary retirement, by Sears for
Cause, or by the Executive without Good Reason, shall not be deemed to be a
Change in Control Termination.

(b) For purposes of this Agreement, the following terms shall have the
definitions as set forth below:

(i) "Change in Control Termination" means the termination of Executive's
employment with Sears and all of its subsidiaries which is:

 1. on the day of, or within 24 months after, the occurrence of a Change in
    Control, as such term is defined in Appendix A;
 2. prior to a Change in Control but at the request of any third-party
    participating in or causing the Change in Control;
 3. by Sears without Cause during a "Potential Change in Control Period" (as
    defined below), provided that a Change in Control occurs before the
    Potential Change in Control Period lapses; or
 4. by Executive for Good Reason during a Potential Change in Control Period,
    provided that a Change in Control occurs before the Potential Change in
    Control Period lapses;

(The parties agree and understand that a termination described in Section 1(a)
during a Potential Change in Control Period may later become a Change in Control
Termination and entitle the Executive to any additional benefits set forth in
Section 2(a).)

      

 ii.  "Cause" shall mean (1) a material breach by Executive (other than a breach
      resulting from Executive's incapacity due to a mental or physical
      disability) of Executive's duties and responsibilities (which upon a
      Change in Control, shall not differ (except with the consent of Executive)
      in any material respect from Executive's duties and responsibilities
      during the ninety (90) day period immediately prior to the Change in
      Control or any Potential Change in Control Period during which a Change in
      Control occurs), which breach is demonstrably willful and deliberate on
      Executive's part, is committed in bad faith or without reasonable belief
      that such breach is in the best interests of Sears and is not remedied in
      a reasonable period of time after receipt of written notice from Sears
      specifying such breach, (2) the commission by Executive of a felony
      involving moral turpitude, or (3) dishonesty or willful misconduct in
      connection with Executive's employment; and

      

 iii. "Good Reason" shall mean a significant reduction in Executive's
      responsibilities, title, annual base salary, annual incentive compensation
      target or long-term incentive compensation opportunity from those in
      effect immediately prior to the Change in Control (or to the Potential
      Change in Control Period during which the Change in Control occurs), or
      Executive's mandatory relocation to an office more than 50 miles from the
      primary location at which Executive is required to perform Executive's
      duties immediately prior to the Change in Control (or to the Potential
      Change in Control Period during which the Change in Control occurs), and
      which reduction or relocation is not remedied in a reasonable period of
      time (which shall not be greater than thirty (30) days) after receipt of
      written notice from Executive specifying that "Good Reason" exists for
      purposes of this Agreement. "Good Reason" shall also include failure of a
      successor company to assume or fulfill the obligations under this
      Agreement, including the prompt payment of any amounts due to Executive
      hereunder.

      

 iv.  "Potential Change in Control Period" shall commence upon the occurrence of
      a "Potential Change in Control" (as defined below) and shall lapse
      immediately following the first to occur of (a) a Change in Control, or,
      (b) the one-year anniversary of the occurrence of a Potential Change in
      Control.
      
 v.   "Potential Change in Control" shall be deemed to have occurred if the
      event set forth in any one of the following subsections shall have
      occurred:

 1. Sears enters into an agreement the consummation of which would result in the
    occurrence of a Change in Control;
 2. Sears or any other party publicly announces an intention to take or consider
    taking actions which, if consummated, would constitute a Change in Control,
 3. there occurs an acquisition of 15% of Sears shares or other voting
    securities that meets the criteria (other than the 20% ownership threshold)
    set forth in Section (a) of the definition of "Change in Control" in
    Appendix A, or
 4. the Board adopts a resolution to the effect that, for purposes of this
    agreement, a Potential Change in Control has occurred.

(c) Executive acknowledges that Sears shall have the right to propose
modifications to the subparagraphs defining a "Change in Control" [Appendix A]
and "Good Reason" [2(b)(iii)]. Executive shall have sixty (60) days to object in
writing to the Senior Vice President of Sears Human Resources Department as to
any proposed modification to these subparagraphs. The final decision as to any
modification to which Executive makes a timely objection will be at the sole
discretion of Sears. Modifications shall be proposed only if the conditions set
forth in the then current Appendix A are not present and may not be proposed
during a Potential Change in Control Period. The right to make modifications
under this subparagraph shall expire and lapse upon the occurrence of a Change
in Control event as defined in the then current Appendix A.

(d) This Agreement will automatically terminate and its provisions and covenants
will become null and void twenty-four (24) months after the occurrence of a
Change in Control.

Change in Control Severance Pay.

(a) In the event of a Change in Control Termination, Sears agrees to pay
Executive's base salary and annual bonus at target, pro rata through the date of
the Change in Control Termination, plus severance pay equal to two (2)
multiplied by the sum of (i) Executive's annual base salary in effect at the
date of the Change in Control Termination or, if greater, immediately prior to
the Change in Control or the Potential Change in Control Period during which the
Change in Control occurs, plus (ii) Executive's annual bonus at target as
determined for the year in which termination occurs. Such amounts will be paid
in an undiscounted lump sum within thirty (30) days of Change in Control
Termination.

(b) During the two (2) year period following the Change in Control Termination,
Executive will be placed on a leave of absence status and be entitled to all
benefits for which Executive is eligible to participate, as provided in section
1 (b) above.

(c) Any stock options, stock appreciation rights, or restricted stock that were
outstanding immediately prior to the Change in Control Termination shall, to the
extent not then vested, fully vest as of the date of the Change in Control
Termination. Executive shall have the right to exercise any outstanding stock
option or stock appreciation right until the expiration date of such stock
option or stock appreciation right as set forth in its respective grant letter.

(d) Any payment earned under the 1999-2001 cycle of the Long Term Incentive
Performance Plan will be paid at the target of the entire performance cycle.
Payment will be made to Executive at the same time that other Sears executives
receive any such payout under the 1999-2001 cycle of the Long Term Incentive
Performance Plan.

(e) The Long Term Performance Incentive Program grant for the 2002-2004 period,
and any other subsequent multi-year performance based grant or award, will be
treated at the time of the Change in Control Termination in accordance with the
provisions of its respective program document or grant letter.

(f) Executive shall be entitled to outplacement benefits as described in Section
1(f), above.

4. Gross-Up Payment.

 a. If, for any reason, the Total Payments (as defined below) will be subject to
    excise taxes under Section 4999 of the Internal Revenue Code of 1986, as
    amended (the "Code") or any successor or similar provision ("Excise Tax"),
    Sears shall pay to Executive an additional amount (the "Gross-Up Payment")
    such that the net amount retained by Executive, after deduction of any
    Excise Tax on the Total Payments and any federal, state and local income and
    employment taxes and Excise Tax upon the Gross-Up Payment, shall be equal to
    the Total Payments. The Total Payment will be subject to Excise Tax if any
    or all of the Total Payment is deemed to be "excess parachute payments"
    within the meaning of Section 280G(b)(1) of the Code or any successor or
    similar provision.
 b. For purposes of determining the amount of the Gross-Up Payment, Executive
    shall be deemed to pay federal income tax at the highest marginal rate in
    the calendar year in which the Gross-Up Payment is to be made and state and
    local income taxes at the highest marginal rate in the state and locality of
    Executive's residence on the date on which the Gross-Up Payment is
    calculated, net of the maximum reduction in federal income taxes which could
    be obtained from deduction of such state and local taxes.
 c. "Total Payments" is defined as any or all of the amounts payable to
    Executive under this Agreement, after deduction of all applicable federal,
    state and local income and employment taxes (except for Excise Taxes, as
    defined above) including such amounts that are in the nature of compensation
    paid or payable by Sears or any of its subsidiaries in connection with a
    Change in Control.

5. Non-Disparagement. Executive will not take any action detrimental to the
interests of Sears or its affiliates, make derogatory statements, either written
or oral to any third party, or otherwise publicly disparage Sears, its products,
services, or present or former employees, officers or directors, and will not
authorize others to make derogatory or disparaging statements on Executive's
behalf.

6. Intellectual Property Rights. Executive acknowledges that Executive's
development, work or research on any and all inventions or expressions of ideas,
patentable or not, hereafter made or conceived solely or jointly within the
scope of employment at Sears, provided such invention or expression of an idea
relates to the business of Sears, or relates to Sears actual or demonstrably
anticipated research or development, or results from any work performed by
Executive for or on behalf of Sears, are hereby assigned to Sears, including
Executive's entire rights, title and interest. Executive will promptly disclose
such invention or expression of an idea to Executive's management and will, upon
request, promptly execute a specific written assignment of title to Sears. If
Executive currently holds any inventions or expressions of an idea, regardless
of whether they were published or filed with the U.S. Patent and Trademark
Office, or is under contract to not so assign, Executive will list them on the
last page of this Agreement.

7. Confidentiality. Executive agrees that the existence and terms of the
Agreement, including the compensation paid to Executive, and discussions with
Sears on this Agreement, shall be considered confidential and shall not be
disclosed or communicated in any manner except: (a) as required by law; or (b)
to Executive's spouse or financial/legal advisors, all of whom shall agree to
keep such information confidential.

8. Protective Covenants. Executive acknowledges that this Agreement provides for
additional consideration beyond what Sears is otherwise obligated to pay. In
consideration of the opportunity for severance benefits and special payments
specified above, and other good and valuable consideration, Executive agrees to
the following:

> (a) Non-Disclosure and Non-Solicitation. Executive acknowledges that Executive
> has previously or has simultaneously executed and will continue to be bound by
> an Executive Non-Disclosure and Non-Solicitation of Employees Agreement, which
> agreement sets forth, among other things, the definition of Sears Confidential
> Information and is incorporated by reference herein.
> 
> (b) Non-Competition. Executive acknowledges that as a result of Executive's
> position at Sears, Executive has learned or developed, or will learn or
> develop, Sears Confidential Information and that use or disclosure of such
> Confidential Information is likely to occur if Executive were to render advice
> or services to any Sears Competitor.

(i) Therefore, for one (1) year from Executive's last day of active employment,
whether or not Executive receives Severance Pay, Executive will not, directly or
indirectly, aid, assist, participate in, consult with, render services for,
accept a position with, become employed by, or otherwise enter into any
relationship with (other than having a passive ownership interest in) any Sears
Competitor.

> >  ii. For purposes of this Agreement, "Sears Competitor" means

(1) Those companies listed on Appendix B, each of which Executive acknowledges
is a Sears Competitor, whether or not it falls within the categories in (2),
below, and further acknowledges that this is not an exclusive list of Sears
Competitors and is not intended to limit the generality of subsection
8(b)(ii)(2), below, and

(2) Any party (A) engaged in any retail business (whether in a department store,
specialty store, discount store, direct marketing, or electronic commerce or
other business format), that consists of selling furniture, appliances,
electronics, hardware, auto parts and/or apparel products, or providing home
improvement, product repair, home services, and/or auto repair services, with
combined annual gross sales in excess of $500 million, (B) engaged in any credit
card or other consumer financial services business, with managed assets in
excess of $5 billion, (C) any vendor with combined annual gross sales of
services or merchandise to Sears in excess of $100 million, or (D) a party
engaged in any other line of business, in which Sears has commenced business
prior to the end of Executive's active employment, with Sears having annual
gross sales in that line of business in excess of $50 million.

> (iii) Executive acknowledges that Sears shall have the right to propose
> modifications to Appendix B periodically to include (1) emergent Competitors
> in Sears existing lines of business and (2) Competitors in lines of business
> that are new for Sears. Executive shall have sixty (60) days to object in
> writing to the Senior Vice President of Sears Human Resources Department to
> any proposed modifications to Appendix B. The final decision as to any
> modification to which Executive makes a timely objection will be at the sole
> discretion of Sears.
> 
> (iv) Executive further acknowledges that Sears does business throughout the
> United States, Puerto Rico and Canada and that this non-compete provision
> applies in any state of the United States, Puerto Rico or province of Canada
> in which Sears does business.

(c) Executive will provide Sears with such information as Sears may from time to
time request to determine Executive's compliance with this Agreement. Executive
authorizes Sears to contact Executive's future employers and other entities with
which Executive has any business relationship to determine Executive's
compliance with this Agreement or to communicate the contents of this Agreement
to such employers and entities. Executive releases Sears, its agents and
employees, from all liability for any damage arising from any such contacts or
communications.

(d) Executive agrees that the restrictions set forth above are necessary to
prevent the use and disclosure of Sears Confidential Information and to
otherwise protect the legitimate business interests of Sears. Executive further
agrees and acknowledges that the provisions of this Agreement are reasonable.

(e) Upon the termination of Executive's employment by either party, Executive
will execute a binding General Release and Waiver of claims in a form to be
provided by Sears, which is incorporated by reference herein. This General
Release and Waiver will be in a form similar to the attached sample. If the
General Release and Waiver is not signed or is signed but subsequently revoked,
Executive will not receive Severance Pay (if any) or any other benefits due
under this Agreement.

(f) Executive acknowledges that irreparable harm would result from any breach or
threatened breach by Executive of the provisions of this Agreement, and monetary
damages alone would not provide adequate relief for any such breach.
Accordingly, if Executive breaches this Agreement, injunctive relief in favor of
Sears is proper without the necessity of Sears posting bond. Moreover, any award
of injunctive relief shall not preclude Sears from seeking or recovering any
lawful compensatory damages which may have resulted from a breach of this
Agreement, including a forfeiture of any payments not yet made and a return of
any payments already received by Executive.

(g) Any waiver, or failure to seek enforcement or remedy for any breach or
suspected breach, of any provision of this Agreement by Sears in any instance
shall not be deemed a waiver of such provision in the future.

(h) Executive may request (i) a waiver of the non-competition provisions of this
Agreement or (ii) that the time frame in Section 8(b), above, commence during
Executive's continued employment with Sears, by written request to the Chief
Executive Officer of Sears or the equivalent. Such a request will be given
reasonable consideration and may be granted, in whole or in part, or denied at
Sears' absolute discretion.

9. In no event shall Executive be obligated to seek other employment or take any
other action by way of mitigation of any compensation or benefits payable to
Executive hereunder; and except as specifically provided in paragraphs (a) and
(b) of Section 1 and Sections 8(e) and 12, such compensation and benefits shall
not be reduced whether or not Executive obtains other employment.

10. Executive agrees, without receiving additional compensation, to fully and
completely cooperate with Sears, both during and after the period of active
employment, in all investigations, potential litigation or litigation in which
Sears is involved or may become involved. Sears will reimburse Executive for
reasonable travel and out-of-pocket expenses.

11. Executive agrees that both during and after the period of active employment
with Sears, Executive will not voluntarily act as a witness, consultant or
expert for any person or party in any action against or involving Sears or any
corporate relative of Sears, unless subject to judicial enforcement to appear as
a fact witness only.

12. In the event of a breach by Executive of any of the provisions of this
Agreement, including but not limited to the non-disparagement provision (Section
5 herein), and the non-competition provisions (Section 8 herein) of this
Agreement, Sears obligation to make salary continuation or any other payments
under this Agreement will immediately cease.

13. If any provision(s) of this Agreement shall be found invalid, illegal, or
unenforceable, in whole or in part, then such provision(s) shall be deemed to be
modified or restricted so as to effectuate as nearly as possible in a valid and
enforceable way the provisions hereof, or shall be deemed excised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision(s) had
been originally incorporated herein as so modified or restricted or as if such
provision(s) had not been originally incorporated herein, as the case may be.

14. This Agreement will be governed under the internal laws of the state of
Illinois. Executive agrees that the state and federal courts located in the
state of Illinois shall have exclusive jurisdiction in any action, suit or
proceeding based on or arising out of this Agreement, and Executive hereby: (a)
submits to the personal jurisdiction of such courts; (b) consents to the service
of process in connection with any action, suit, or proceeding against Executive;
and (c) waives any other requirement (whether imposed by statute, rule of court,
or otherwise) with respect to personal jurisdiction, venue or service of
process.

15. Executive agrees to waive any right to a jury trial on any claim contending
that this Agreement or the General Release and Waiver is illegal or
unenforceable in whole or in part, and Executive agrees to try any claims
brought in a court or tribunal without use of a jury or advisory jury. Further,
should any claim arising out of Executive's employment or termination of
employment be found by a court or tribunal of competent jurisdiction to not be
released by the General Release and Waiver, Executive agrees to try such claim
to the court or tribunal without use of a jury or advisory jury.

16. This Agreement does not constitute a contract of employment, and Executive
acknowledges that Executive's employment with Sears is terminable "at-will" by
either party with or without cause and with or without notice.

17. If any provision of this Agreement conflicts with any other agreement,
policy, plan, practice or other Sears document, then the provisions of this
Agreement will control. Executive shall not be eligible for any benefits under
the Sears Transition Pay Plan or any successor severance plan or program. This
Agreement will supersede any prior agreement between Executive and Sears with
respect to the subject matter contained herein (with the exception of the
Executive Non-Disclosure and Non-Solicitation of Employees Agreement dated
_______________, 200__) and may be amended only by a writing signed by an
authorized officer of Sears.


18. All compensation paid or provided to Executive under this Agreement shall be
subject to any applicable federal, state or local income and employment tax
withholding requirements.


19. Sears may assign its rights under this Agreement to any successor in
interest, whether by merger, consolidation, sale of assets, or otherwise. This
Agreement shall be binding whether it is between Sears and Executive or between
any successor or assignee of Sears and Executive.


20. This Agreement may be executed in one or more counterparts, which together
shall constitute a valid and binding agreement.



IN WITNESS WHEREOF, Executive and Sears, by its duly authorized representative,
have executed this Agreement effective as of the date set forth below.



 

SEARS, ROEBUCK AND CO.

____________________________


EXECUTIVE A

BY:____________________________

____________________________
Date

____________________________
Date



 

A "change in control" or "Change in Control" shall mean:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act") (a "Person") of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i) the
then outstanding common shares of the Company (the "Outstanding Company Common
Shares") or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
the following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company (excluding an acquisition by virtue of the
exercise of a conversion privilege); (ii) any acquisition by the Company or any
of its subsidiaries; (iii) any acquisition by any employee benefit plan (or any
related trust) sponsored or maintained by the Company of any of its
subsidiaries; or (iv) any acquisition by any corporation pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii) and (iii)
of (c) below are satisfied; or

(b) Individuals who, as of the date hereof, constitute the Board of Directors of
the Company (the "Board") (as of the date hereof, the "Incumbent Board") cease
for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company's shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used under Section 14 of the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board; or

(c) Consummation of a reorganization, merger or consolidation unless, following
such reorganization, merger or consolidation, (i) more than 60% of,
respectively, the then outstanding common shares of the corporation resulting
from such reorganization, merger or consolidation and the combined voting power
of the then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Shares
and Outstanding Company Voting Securities immediately prior to such
reorganization, merger or consolidation in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger or
consolidation, of the Outstanding Company Common Shares and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding the Company,
any of its subsidiaries, any employee benefit plan (or related trust) sponsored
or maintained by the Company, any of its subsidiaries or such corporation
resulting from such reorganization, merger or consolidation and any Person
beneficially owning, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, 20% or more of the Outstanding Company
Common Shares or Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding common shares of the corporation resulting from such
reorganization, merger or consolidation or the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such reorganization, merger or
consolidation; or

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or

(e) Consummation of the sale or other disposition of all or substantially all of
the assets of the Company, other than to a corporation, with respect to which
following such sale or other disposition, (i) more then 60% of, respectively,
the then outstanding common shares of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Shares and Outstanding Company Voting Securities immediately prior to such sale
or other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Common Shares and Outstanding Company Voting Securities, as the case may be,
(ii) no Person (excluding the Company, any of its subsidiaries, and any employee
benefit plan (or related trust) sponsored or maintained by the Company, any of
its subsidiaries or such corporation and any Person beneficially owning,
immediately prior to such sale or other disposition, directly or indirectly, 20%
or more of the Outstanding Company Common Shares or Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 20%
or more of, respectively, the then outstanding common shares of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (iii) at
least a majority of the members of the board of directors of such corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.

For purposes of the foregoing definition of "Change in Control", a "subsidiary"
of the Company shall mean any corporation in which the Company, directly or
indirectly, holds a majority of the voting power of such corporation's
outstanding shares of capital stock.

 

 

 

 

NOTICE: YOU MAY CONSIDER THIS GENERAL RELEASE AND WAIVER FOR UP TO TWENTY-ONE
(21) DAYS. IF YOU DECIDE TO SIGN IT, YOU MAY REVOKE THE GENERAL RELEASE AND
WAIVER WITHIN SEVEN (7) DAYS AFTER SIGNING. ANY REVOCATION WITHIN THIS PERIOD
MUST BE IMMEDIATELY SUBMITTED IN WRITING TO GENERAL COUNSEL, SEARS, ROEBUCK AND
CO., 3333 BEVERLY ROAD, HOFFMAN ESTATES, IL 60179. YOU MAY WISH TO CONSULT WITH
AN ATTORNEY BEFORE SIGNING THIS DOCUMENT.



GENERAL RELEASE AND WAIVER



In consideration for the benefits that I will receive under the attached
Executive Severance/Non-Compete Agreement, I and any person acting by, through,
or under me hereby release, waive, and forever discharge Sears, Roebuck and Co.,
its current and former agents, subsidiaries, affiliates, employees, officers,
shareholders, successors, and assigns ("Sears") from any and all liability,
actions, charges, causes of action, demands, damages, or claims for relief or
remuneration of any kind whatsoever, whether known or unknown at this time,
arising out of, or connected with, my employment with Sears and the termination
of my employment, including, but not limited to, all matters in law, in equity,
in contract (oral or written, express or implied), or in tort, or pursuant to
statute, including any claim for age or other types of discrimination under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act, or other federal, state, or local law or
ordinance, to the fullest extent permitted under the law, including the Employee
Retirement Income Security Act. This General Release and Waiver does not apply
to any claims or rights that may arise after the date that I signed this General
Release and Waiver. I understand that Sears is not admitting to any violation of
my rights or any duty or obligation owed to me.

Excluded from this General Release and Waiver are my claims which cannot be
waived by law, including but not limited to (1) the right to file a charge with
or participate in an investigation conducted by certain government agencies, (2)
any rights or claims to benefits accrued under benefit plans maintained by Sears
pursuant to ERISA, and (3) any claims that cannot be waived under the Fair Labor
Standards Act or Family and Medical Leave Act. I do, however, waive my right to
any monetary recovery should any agency pursue any claims on my behalf. I
represent and warrant that I have not filed any complaint, charge, or lawsuit
against Sears with any governmental agency and/or any court.

In addition, I agree never to sue Sears in any forum for any claim covered by
this General Release and Waiver except that I may bring a claim under the ADEA
to challenge this General Release and Waiver. If I violate this General Release
and Waiver by suing Sears, other than under ADEA, I shall be liable to Sears for
its reasonable attorney's fees and other litigation costs and expenses incurred
in defending against such a suit.

I have read this General Release and Waiver and I understand its legal and
binding effect. I am acting voluntarily and of my own free will in executing
this General Release and Waiver.

I have had the opportunity to seek, and I was advised in writing to seek, legal
counsel prior to signing this General Release and Waiver.

I was given at least twenty-one (21) days to consider signing this General
Release and Waiver. Any immaterial modification of this General Release and
Waiver does not restart the twenty-one (21) day consideration period.

I understand that, if I sign the General Release and Waiver, I can change my
mind and revoke it within seven (7) days after signing it by notifying the
General Counsel of Sears in writing. I understand that this General Release and
Waiver will not be effective until after this seven (7) day revocation period
has expired.



Date: SAMPLE ONLY - DO NOT SIGN

Signed by: SAMPLE ONLY - DO NOT SIGN
Witness by:____________________________

